Title: From George Washington to George Clinton, 13 June 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          Head Quarters Smiths Clove [N.Y.]June 13th 1779
        
        I have been duly honored with your Excellency’s favor of the 7th. The high respect I bear to the State would make me silent upon a subject of such delicacy as that you have been pleased to communicate, did I not view the event which you suppose probable as pregnant with very unhappy consequences. I should regard it as one of the most unfortunate that could happen in our present circumstances—I beg leave to assure your Excellency as the result of the fullest examination of our resources and expectations, that no part of our force or supplies, can be diverted from the common defence without essentially injuring the common cause. The support of the army after every measure that can be adopted by our united efforts will be barely practicable—This I do not assert upon general and vague grounds, but from a minute inspection of the actual state and future prospects of our magazines—Much is to be apprehended, if this State on whose wisdom and energy I have always had the strongest reliance, should turn its resources into a different channel. An anxious concern for the public good will I flatter myself be admitted by your Excellency as

the only motive and a sufficient excuse, for so free a communication of my sentiments on the present interesting occasion.
        I shall give immediate directions for returning within the state the six Brass six pounders lent the Continent or others equally good. I have the honor to be with the greatest respect & personal attachment Yr Excellency’s Most Obet servant
        
          Go: Washington
        
      